            Case 2:21-cv-00726-DB Document 8 Filed 06/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                             FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    NICOLAS VASQUEZ, II.,                                No. 2:21-cv-0726 DB P
10                           Petitioner,
11             v.                                          ORDER
12    JIM ROBERTSON, Warden,
13                           Respondent.
14

15            Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

16   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not, however, filed a properly completed in

17   forma pauperis affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a);

18   1915(a). Specifically, petitioner failed to answer questions 3-7 on the application to proceed in

19   forma pauperis. (ECF No. 7 at 2.)

20            Petitioner will be provided the opportunity to either submit the appropriate affidavit in

21   support of a request to proceed in forma pauperis or submit the appropriate filing fee.

22            In accordance with the above, IT IS HEREBY ORDERED that:

23            1. Petitioner shall submit, within thirty days from the date of this order, a properly

24                  completed affidavit in support of his request to proceed in forma pauperis or the

25                  appropriate filing fee;

26            2. Petitioner’s failure to comply with this order will result in a recommendation that this

27                  action be dismissed; and

28   ////
                                                          1
           Case 2:21-cv-00726-DB Document 8 Filed 06/11/21 Page 2 of 2


 1             3. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis

 2                  form used by this district.

 3   Dated: June 10, 2021

 4

 5

 6

 7

 8

 9

10
     DB:14
11   DB:1/Orders/Prisoner/Civil_Rights/R/vasq0726.101a

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
